DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are under examination

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/29/20, 05/17/22 and 02/10/22 was filed after the mailing date of the application on 09/17/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 09/17/2020. These drawings are acceptable

Specification
The specification was received on 09/17/2020. The specification is acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or    nonobviousness.

Claims 1, 3-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 2020018985, filed 07/13/2018, see US 10795173 for citations), in view of Lee et al. (US2019/0227316, published 07/25/2019), Miyazaki et al (JP-19675097 published 02/12/1999), Fowler (Eur Phys J E Soft Matter. 2016 Sep), and Long (CA 02214927 published 04/30/1999). 	Please note that all figure citations referenced for Miyazaki here follow the Japanese labeling and not the English labeling.
Regarding Claim 1, Evans teaches a substrate, providing a grating material layer on a substrate, forming a hardmask (an overcoat) on this grating material layer, and etching the grating material and hardmask material to form a surface-relief grating (plurality of angled components) in the grating material layer (Fig 8 and claim 1). Evans does teach that the grating material may be uniformly or nonuniformly deposited onto the substrate (Pg. 3, [0031] lines 9-13) – at which point the hardmask/overcoat would also be uniform or nonuniform based on the deposition of the underlying layer. Evans also teaches that the material is etched at an angle relative to the perpendicular of the substrate, resulting in a variable-rate etch in the horizontal versus vertical and thus resulting in variable-depth grating grooves (Figs 4a-4b, 7a-7b, 8). Lastly, Evans teaches that the hardmask may be removed by the etching process (Claims 10, 15). 
Evans does not teach a photoresist or any exposure or development steps using a photoresist, or the etching of a photoresist material. Evans does not teach that the hardmask (overcoat) may be deposited upon an already-formed surface-relief grating, but does teach the presence of an overcoat in its use of the hardmask layer (Fig 8 and claim 1).
With respect to depositing an overcoat on the surface relief grating of Evans, Lee teaches a slanted grating like that in Evans that is coated and filled with a material that may be Hafnia, Titania, or another material with a desired refractive index (Specification, [0156]). Furthermore, Lee discloses in Fig. 21 that the grating generated from its etching process may be overcoated with another material having a different refractive index. Paragraphs [0113] through [0116] lay out this process in detail, referencing Figs. 19A-19C as a method of fabricating a slanted surface relief grating – layering a grating material 1920 over a substrate 1910, then subsequently layering a mask 1930 (which may be a photoresist) and processing it via lithography and etching to generate the structure 1940 (Fig. 19B). The photoresist may be removed via an etch step, or portions of the resist layer 1930 may remain on the resulting grating structure 1950 (Specification, [0115]). Subsequently, the resist may be overcoated with a material having a refractive index different than that of the material used in the grating ridges of the structure 1950 (Specification, [0116]).
Thus, the prior art was well-aware of the step of depositing an overcoat layer onto a surface relief grating, which can include Hafnia and the like above to achieve desired optical properties. Importantly, such a coating can be deposited by spin coating (0118 and Figure 20A of Lee).
The art was also already aware that such an overcoat may have an uneven surface when using the predictably effective application technique of spin coating.
Miyazaki teaches depositing an overcoat layer (Figure 3B, label 33) onto a surface-relief grating as well, the (photoresist) overcoat layer having an uneven top surface (Embodiment of Invention, Paragraph 0011, “a photoresist is spin-coated to a thickness of 100nm”/ Embodiment of Invention, Paragraph 0017 which draws back to Pgph 0011, see figure 3c) for preparing the further parts of the grating – this overcoat protects parts of the metal hardmask 32 and the substrate from the etching step described in [0018]. Since the disclosure of Miyazaki mentions a spin-coating addition of this layer, it necessarily has an uneven top surface due to frictional and surface-tension forces (Marangoni effects) keeping raised droplets present on the edges of a substrate being spin-coated as discussed coated as evidenced by Fowler, ((2016). Controlling Marangoni-induced instabilities in spin-cast polymer films: How to prepare uniform films. The European Physical Journal E. 39. 10.1140/epje/i2016-16090-9), who states that “under certain conditions the process produces films with non-uniform surface morphologies…”. Uniformity in a film is not guaranteed by spin-coating as a result of these conditions – namely solvent evaporation rates and polymer stability in solution. 
Thus, it is clear that spin coating the overcoat, such as Hafnia, onto the surface relief grating of Evans will cause an uneven surface.
None of the authors above teaches specifically the use of a gray-scale mask or gray-tone photoresist, and thus does not entirely teach the deposition of a gray-tone photoresist layer on the overcoat layer; the exposure through a gray-scale photomask, the gray-tone photoresist layer to a light beam having a non-uniform intensity; and the removal of exposed portions of the gray tone photoresist layer due to the lack of specificity as to the nature of the resist and corresponding mask.
Long teaches the use of a gray-tone photomask (Pg. 3. Pgph.4), the exposure of the photoresist through a gray-scale photomask with a light beam having a non-uniform intensity (Pg. 3. Pgph.4/ Fig 2), and the subsequent removal of the exposed portions of the gray-tone photoresist layer ((Pg. 3. Pgph.4 / Fig 3-4). Long particularly teaches the non-uniform intensity due to the inherent nature of gray-scale photomasks – any beam passing through them will necessarily have a variable intensity due to the variable transmissivity of the mask.
Both Miyazaki and Long teach an etching step – Miyazaki teaches the etching of a photoresist and an overcoat layer while Long discloses it being a gray-tone resist. Miyazaki teaches the metal layer 32 and photoresist layer 33 are etched while the photoresist 34 is stripped (0018). 
There is motivation to combine the teachings above in regards to the planarization step (the forming of a flat surface on the overcoat layer as shown in Lee’s Fig. 9A and 11A) because of the nature of the materials used in the claimed overcoat layer and the structures underneath – the photoresist serves as a protective layer for the overcoat of Miyazaki and the grating material of Evans underneath. It is noted that the overcoat material here is both an overcoat and an in-fill of the grating material – the gratings provided are smooth topped and thus will not need planarization, as opposed to the overcoat deposited thereupon. To this effect, the photoresist would be useful in protecting the grating present during the etching step – the etching of the photoresist through to the overcoat layer would result in the removal of portions of the overcoat that are parallel to the regions of the photoresist being etched. In this way, etching down to the end of the photoresist would planarize the overcoat without damaging the underlying grating materials. Additionally, it is noted that the claimed overcoat, being filled with materials such as Hafnia or Titania for tuning to a desired refractive index (having specific optical properties) as described in Lee, could cause diffractive aberrations should bumps and ridges be left standing in a finished product – the planarization of the overcoat layer as such would serve to refine the product. 
Taken all together, it would have been obvious to apply the gray-tone photoresist layer of Long to the overcoat layer above such as Hafnia as well as the exposed surface relief grating.  It is noted that the overcoat here fills the grooves of the grating and so does not cover the peaks of the slants.  Subsequently, exposing this photoresist using the method of Long only in areas above Hafnia, for example will use a light beam of non-uniform intensity.  These exposed photoresist layers would then obviously be removed to expose the uneven Hafnia, for example.  This will leave photoresist on the surface relief grating which will appear like Lee’s Figure 19B but with Hafnia, for example, in the grooves.  Etching will planarize the Hafnia while the surface relief grating is protected, the photoresist being removed by the etch step here, to arrive at a uniform surface across the Hafnia-filled surface relief grating.
Such steps as “depositing an overcoat”, “exposing, through a gray-scale photomask, the gray tone photoresist layer to a light beam having non-uniform intensity”, “removing exposed portions of a photoresist layer”, and “ 9etching the gray-tone photoresist layer and the overcoat layer to form a flat top surface on 10the overcoat layer,” are routine procedures in the art and would yield predictable results when combined together as per Evans, Miyazaki, Long, and Lee’s teachings.  As described above, there is substantial motivation to refine the product and process by making the product in the claimed invention such as through the planarization procedure. With this in mind, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Evans, Miyazaki, Long, and Lee to arrive at the claimed invention.

Regarding Claim 3, Miyazaki and Evans do not disclose the gray-scale photomask characterized by a transmissivity profile corresponding to a height profile of a top surface of the gray-tone photoresist layer. Long teaches the use of a gray-scale photomask – all grayscale photomasks are characterized by a variable transmissivity profile by nature of the pixels present in the mask, which feature transmissivities intermediate of 0% and 100% transmission of light. These transmissivities can be tuned to the height profile of the resist they are matched to in order to, for example, expose further into areas of a layer that are very thick relative to the rest of the layer as for a planarization procedure.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize a gray-scale photomask with a transmissivity tuned to the height profile of a top surface of a corresponding photoresist layer as taught by Long. Being able to tune the geometries of a photoresist layer based on the transmissivity is a fundamental feature of gray-scale lithography – the variable transmissivity causes differing exposure of the resist layer based on the transmissivity of the region of the mask above it.  This will facilitate the production of the differentially protected areas discussed supra, the areas above grating having higher photoresist profile than the areas above the Hafnia, for example.  Thus, the transmissivity profile in the obvious method above corresponds to the desired heights of the photoresist layer.

Regarding Claim 4, Long teaches that the etch rates between the material layer and the photoresist are variable – the material layer may etch faster or slower than the photoresist, but does not give specific selectivity ratios for the photoresist versus the material layer. Evans teaches a system where the etch of a hardmask and a material layer to be etched underneath it is variable – the systems taught have an etch selectivity (Fig 5) ranging from 2 to 50. It would have been obvious before the effective filing dates to tune the method of Long with a systemic etch study like that taught by Evans. Such would be considered routine experimentation to affect a result-effective variable.
 It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980). Since Applicant has not disclosed that the specific limitations recited in instant claims are for any particular purpose or solve any stated problem, and Evans teaches that parameter magnitudes that are encompassed by instant claims, often vary according to the sample being analyzed and various matrices, solutions and parameters appear to work equally as well, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by Evans by normal optimization procedures known in the art. Here, the etch rate will be tuned to yield a flat surface made up of two different materials grating and Hafnia, for example.

Regarding Claim 5, Long discloses a gray-tone photoresist exposed to light through a gray-scale mask. Such a resist by definition must have a non-binary response to light to function as intended in a gray-scale process, as gray scale masks have pixels that are variable in transmissivity – the pixels in the mask will cause a differing dose based on this transmissivity. To use a photoresist with a binary response would imply that the resist’s response to exposure is intensity independent, that only the presence of light or lack thereof would cause the chemical transformation of the resist.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a photoresist with a nonbinary response to exposure dose as taught by Long in conjunction with Miyazaki and Evans’ methodologies – such a response regime allows for the control of morphology in the developed resist by controlling the exposure dose as discussed above regarding claim 3. 
Regarding Claim 7, Miyazaki discloses an argon laser with a wavelength of 364nm, falling within the range of UV light (400nm to 10nm), but only that particular light source. Long teaches a UV light beam in general during exposure. It would have been obvious to use a UV light beam in light of the teachings of Long or Miyazaki, as the use of one constitutes a well-known process present in prior art that is applied to similar products – the use of light in general is a fundamental component of photolithographic processes due to the effects of the light on photoresist materials.  Thus, a known light source is used in the obvious method to arrive at predictable results.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 2020018985, filed 07/13/2018, see US 10795173 for citations), in view of Lee et al. (US2019/0227316, published 07/25/2019), Miyazaki et al (JP-19675097 published 02/12/1999), Fowler (Eur Phys J E Soft Matter. 2016 Sep), Long (CA 02214927 published 04/30/1999), and Chen (Jiekang Chen, Qitai Huang, Min Guan, Proc. SPIE 10459, AOPC 2017: Optical Storage and Display Technology, 1045909 (24 October 2017)).
The combined teachings of Evans, Lee, Miyazaki, Fowler, and Long above are incorporated here as well as the reason they render claim 1 obvious.
Regarding Claim 2, Miyazaki and Long do not teach variable geometry gratings, while Evans teaches a grating characterized by a variable height (Specification, Pg. 2, Pgph. 0029, Lines 1-10), variable depth (Specification, Pg. 2, Pgph. 0030, Lines 6-10), and thicknesses (Specification, Pg. 3, Pgph. 0039, Lines 1-4).
It would have been obvious before the effective filing date of the claimed invention to combine the disclosure from Evans and the teachings from Miyazaki – a grating making use of variable features such as heights, depths, or thicknesses would be of interest in reducing optical artifacts in display systems, as well as attenuating other diffractive effects. The tuning of diffractive element features – geometries of grating elements, duty cycles, etch heights or depths, is well-known in the art to be essential for optimizing the production of images in a display as evidenced by Chen (Jiekang Chen, Qitai Huang, Min Guan, Proc. SPIE 10459, AOPC 2017: Optical Storage and Display Technology, 10459 (24 October 2017)), who teaches that the changing or modification of diffractive elements is a key part of the process of optimizing optical systems. Such tunings are an essential part of the design of waveguide displays, as the design elements of the diffraction gratings affect the light coupled into the waveguide and coupled out into the viewer’s eyes. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 2020018985, filed 07/13/2018, see US 10795173 for citations), in view of Lee et al. (US2019/0227316, published 07/25/2019), Miyazaki et al (JP-19675097 published 02/12/1999), Fowler (Eur Phys J E Soft Matter. 2016 Sep), Long (CA 02214927 published 04/30/1999), and Houlihan et al. (US 20050202351 published 09/2005).
The combined teachings of Evans, Lee, Miyazaki, Fowler, and Long above are incorporated here as well as the reason they render claim 1 obvious.
Evans, Miyazaki and Long do not disclose a photoresist wherein the resist is sensitive to light having a wavelength shorter than 300nm, 250nm, 193nm, or 157nm. 
Houlihan teaches the use of photoresists “sensitive to exposure wavelength between 150nm and 450nm” (Specification Pg. 9, Claim 7). It would be obvious to a person having ordinary skill in the art to combine a resin within the range encompassed by Houlihan with the methods disclosed by Miyazaki, Evans, and Long to arrive at the claimed invention – and varying the photoresist to match an exposure wavelength would be standard procedure in optimizing the properties of the post-development structure – this would constitute swapping a set of known materials into a known process to achieve a predictable result.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 2020018985, filed 07/13/2018, see US 10795173 for citations), in view of Lee et al. (US2019/0227316, published 07/25/2019), Miyazaki et al (JP-19675097 published 02/12/1999), Fowler (Eur Phys J E Soft Matter. 2016 Sep), Long (CA 02214927 published 04/30/1999), and Hatakeyama et al. (US 2014/0363955, filed 06/04/2014, see US 10228621 for citations).
The combined teachings of Evans, Lee, Miyazaki, Fowler, and Long above are incorporated here as well as the reason they render claim 1 obvious.
Evans, Miyazaki and Long do not disclose forming an antireflection coating layer or an angular selective transmission layer on the overcoat layer. 
Hatakeyama teaches an antireflection coating layer to reduce the occurrence of standing waves generated due to substrate reflection during exposure of a photoresist. Both a layer on top and underneath a separate layer are taught – it would have been obvious before the effective filing date to a person having ordinary skill in the art to combine the teachings of Evans, Miyazaki, and Long and the anti-reflective layer taught by Hatakeyama, as the use of an antireflective layer allows the minimization of standing waves generated during the exposure process and thus allows more control over the resultant properties of the structures generated from the photoresist. Without an antireflective layer, as Hatakeyama discloses in the Background of their Specification, there is risk of standing waves being generated within regions of the resist due to reflective effects – these standing waves could cause regions of the resist layer that should not be exposed to become exposed.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 2020018985, filed 07/13/2018, see US 10795173 for citations), in view of Lee et al. (US2019/0227316, published 07/25/2019), Miyazaki et al (JP-19675097 published 02/12/1999), Fowler (Eur Phys J E Soft Matter. 2016 Sep), Long (CA 02214927 published 04/30/1999), Buzzi et al (2009 Plasma Sources Sci. Technol. 18 025009 (2009)) and Mohanty et al. (US 2016/0329207, filed 05/03/2016, see US 10049892 for citations).
The combined teachings of Evans, Lee, Miyazaki, Fowler, and Long above are incorporated here as well as the reason they render claim 1 obvious.
Evans, Miyazaki, and Long do not disclose the etching of the gray-tone photoresist layer and overcoat layer using at least one of: an oxygen source including O2, N2O, CO2, or CO; 5a nitrogen source including N2, N2O, or NH3; or 6ions with an energy between 100 and 500 eV.
Buzzi teaches the use of ions having an energy between 100 and 500 eV in etching a photoresist (Introduction, Paragraph 5, lines 8-13), and Mohanty teaches an oxygen source and nitrogen source (Claim 2)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use either the nitrogen or oxygen gas sources, or the ions, taught by Buzzi and Mohanty to etch the systems as claimed. Such etchants are well-known in the field as viable candidates for etching a variety of systems, and their use here would constitute a known product being used with another to achieve a predictable result. Unless there was a known reason not to, attempting their use implies that they are thought to be able to etch the described systems.

Claims 10-13, 16-18, and 20 are rejected under 35 U.S.C. 103 as unpatentable over Evans et al. (US 2020018985, filed 07/13/2018, see US 10795173 for citations), Bae et al. (US 2004/0261282, filed 12/24/2003, see US 6864590 for citations), Chul (KR2005/0067860 filed 12/29/2003), and Long (CA 02214927 published 04/30/1999).
Regarding Claim 10, Evans teaches a substrate, providing a grating material layer on a substrate, forming a hardmask on this grating material layer, and etching the grating material and patterned hardmask material to form a grating in the grating material layer (Fig 8). Evans also teaches that the patterned hardmask and grating materials are etched at an angle relative to the perpendicular of the substrate, resulting in a variable-rate etch in the horizontal versus vertical and thus resulting in variable-depth grating grooves (Figs 4a-4b, 7a-7b, 8). Lastly, Evans teaches that the hard mask may be removed by the etching process (Claims 10, 15). 
Evans does not teach a photoresist or any exposure or development steps using a photoresist, or the etching of a photoresist material or creating an alignment mark(s) for any advantage.
Bae teaches an alignment mark for use in wafer alignment wherein the alignment mark is used to align a wafer by detecting zeroth order diffracted light reflected from a sloped surface formed because of a difference in height between a concave portion of the mark between a first or second mark (Abstract).  Bae teaches an alignment mark made by first depositing a photoresist layer upon a SiN hardmask deposited on a semiconducting layer (substrate) and then performing a photo-exposure using a UV light source of either an i-line or ArF laser (Description of Related Arts, Lines 30-33) and then a development process on the resist (Specification Column 4, Line 65 – Column 5, Line 8). The photoresist is then etched and the underlying SiN hardmask is etched with the resist being used as an etch mask. Bae further teaches a second hardmask and photoresist being placed atop the aforementioned etched resist and hardmask, as well as upon a second area to be treated with a separate exposure and pattern before being etched (Specification Column 5, Lines 9-19). Bae does not explicitly teach an optical grating material or a grating – however, a grating may be used as an alignment mark. What may act as an alignment mark is any specifically designed feature that is distinguishable from other optical/diffractive features used in the process (Description of Related Arts, Pgph. 1-2). Without an alignment mark, there is always the risk that layers or other parts of a process are not deposited directly in line with each other. If this happens, the resultant part may feature defects as discussed above. Bae particularly discloses that alignment marks are “essentially required for overlap processes”.
Chul discloses an alignment mark S created in a photoresist (See Figs 14a and 14b) formed by applying photoresist 240 and then exposing and developing it (Second Embodiment, Pgph. 4) to increase arrangement efficiency. Without an alignment mark, there is always the risk that layers or other parts of a process are not deposited directly in line with each other. If this happens, the resultant part may feature defects such as unaligned layers, mis-matched exposure regions, and mis-matched etched areas, among others. With regards to Bae’s alignment marks, Bae teaches that the marks in question may be or contain a slope – Bae’s marks include “…a first mark formed on a Semiconductor layer; a Second mark formed adjacent to the first mark on the Semiconductor layer; and a concave part formed between the first mark and the Second mark by etching a partial portion of the Semiconductor layer…” (Abstract). The geometry of a mark may be tuned to a given application – most importantly, it should be distinguishable from other optical features on the part(s) of interest.
Thus, for the advantages of Bae and Chul discussed above, one of ordinary skill in this art before the filing of the instant application would have found it obvious to make alignment marks on the grating material layer of Evans, improving production efficiency. Applying the methods of Bae and Chul above to the method of Evans yields a step of depositing a photoresist material layer on the hard mask of Evans and a second area of the grating material, which will make the alignment marks of Bae and Chul on the grating material in photoresist material of Evans.  
None of the authors above teaches exposing the photoresist layer to a light beam of non-uniform intensity.
This deficiency is remedied by Long.
Long teaches the use of a gray-tone photomask (Pg. 3. Pgph.4), the exposure of the photoresist through a gray-scale photomask with a light beam having a non-uniform intensity (Pg. 3. Pgph.4 / Fig 2), and the subsequent removal of the exposed portions of the gray-tone photoresist layer ((Pg. 3. Pgph.4 / Fig 3-4). Long particularly teaches the non-uniform intensity due to the inherent nature of gray-scale photomasks – any beam passing through them will necessarily have a variable intensity due to the variable transmissivity of the mask. Importantly, one can see from Figure 4 of Long that sloped shapes of photoresist can be left by their method.  These, flanking the area to be etched in Evans will provide alignment marks caused by diffracted light.  It is clear from Long that their gray tone photomask can be tuned such that light intensities that pass therethrough can be of any gradient or gradients. See figures 3 and 9 of Long in which intensity of regions of the grey-level mask are inverted. Therefore, flanking the regions to be etched in the method of Evans can designate alignment marks such as those in Bae or the sloped photoresist material in Long (see photoresist remaining in Figure 5 of Long) will predictably lead to differential light diffraction and thus the capacity to be used to align the target of etching, improving etching efficiency as taught by Bae and Chul. Said alignment marks will be made after development of the photoresist material as is standard practice in this art.  
The etching step of claim 10 is carried out by generating the surface relief grating of Evans, leaving only regions of photoresist desired to serve as alignment marks. These marks are the portion of the photoresist on the second area of the grating material remaining. The hard mask can be removed as stated by Evans and etching the first area of grating material and the remaining photoresist can serve to provide additional desired shapes to both or to flatten the surface across, removing the alignment mark at the end of the etching process. It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Evans, Long, Chul and Bae – there is substantial motivation to leave aside a second area of a given system to be used for separate patterning such as the alignment mark taught by Bae. Such marks allow for the alignment of substrates with etch sources or photomasks, an important feature of any complex process that may otherwise suffer from misalignment and thus warped or mis-exposed/unevenly-etched parts. The combination of these elements would constitute a combination of known techniques (the disclosures of Evans and Long and the separation of an area from the rest of the etching processes described) with a predictable result, as it would be obvious to set aside a separate area for separate use (such as for an alignment mark proposed by Bae and Chul).

Regarding Claim 11, Evans, Long, Chul, and Bae disclose all of the claim limitations set forth above in claim 10. 
Long, Chul, and Bae do not teach a method wherein an etch rate of a photoresist material is between 0.5 and 5 times that of the grating material layer. However, they do teach a photoresist layer and a grating material layer.
Evans teaches a system where the etch of a hardmask and a grating material layer to be etched underneath is variable – the systems taught have an etch selectivity (the ratio of an etch rate of one material versus the etch rate of another material) (Fig 5) ranging from 2 to 50. Additionally, it would have been obvious before the effective filing date of the claimed invention to combine the photoresists of Long and Bae with a systemic etch study like that taught by Evans. Such would be considered routine experimentation to optimize a result-effective variable (the optimal etch rate(s) or selectivity to achieve a desired final product).
 It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).   Thus, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by Evans by normal optimization procedures known in the art. 

Regarding claim 12, Bae teaches the use of an ultraviolet light beam in the exposure of photoresists as discussed above with regards to claim 10. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a UV light source as taught by Bae in conjunction with the disclosure from Long, Chul, and Evans – such would constitute a known product (a UV-containing light) being used for a known process (exposure of a photoresist to a light source) to obtain a predictable result (a resist that can be developed and further processed).

Regarding claim 13, this is rendered obvious as discussed above, Evans, Long, Chul, and Bae disclose all of the claim limitations set forth above in claim 10. 
Bae teaches an alignment mark and the etching of deposited material on a wafer to generate an alignment mark, as does Chul (see above discussion with regards to claim 10).
Evans does not disclose exposing the photoresist material layer on the second area of the grating material layer to a light pattern corresponding to an alignment mark, wherein etching the first area of the grating material layer and the photoresist material layer on the second area of the grating material layer forms the alignment mark in the second area of the grating material layer.
Long provides the ability to form the alignment marks in the photoresist material with their gray-level mask of non-uniform UV light.  This light pattern of intensities thus corresponds to the alignment mark to be made. Also, as discussed above, the final etching step can be used to shape the surface relief grating and also the alignment mark in order to achieve desired results.  In the case of the mark, such result would be to optimize the shape for light refraction to be detected for alignment of the etching target.  Said shape and its generation by etching is thus obvious to one of ordinary skill in this art. 
	 
Regarding Claim 16, Evans teaches a substrate, providing a material layer on a substrate, forming a hardmask on this material layer, and etching the material and mask to form a grating in the material layer (Fig 8.). Evans also teaches that the material is etched at an angle relative to the perpendicular of the substrate, resulting in a variable-rate etch in the horizontal versus vertical and thus resulting in variable-depth grating grooves (Figs 4a-4b, 7a-7b, 8). Evans teaches a system where the etch of a hardmask and a material layer to be etched underneath it is variable – the systems taught have an etch selectivity (Fig 5) ranging from 2 to 50. Lastly, Evans teaches that the hard mask may be removed by the etching process (Claims 10, 15). 
Evans does not teach a photoresist or any exposure or development steps using a photoresist, or the etching of a photoresist material. 
Bae teaches an alignment mark for use in wafer alignment wherein the alignment mark is used to align a wafer by detecting zeroth order diffracted light reflected from a sloped surface formed because of a difference in height between a concave portion of the mark between a first or second mark (Abstract).  Bae teaches an alignment mark made by first depositing a photoresist layer upon a SiN hardmask deposited on a semiconducting layer (substrate) and then performing a photo-exposure using a UV light source of either an i-line or ArF laser (Description of Related Arts, Lines 30-33) and then a development process on the resist (Specification Column 4, Line 65 – Column 5, Line 8). The photoresist is then etched and the underlying SiN hardmask is etched with the resist being used as an etch mask. Bae further teaches a second hardmask and photoresist being placed atop the aforementioned etched resist and hardmask, as well as upon a second area to be treated with a separate exposure and pattern before being etched (Specification Column 5, Lines 9-19). What may act as an alignment mark is any specifically designed feature that is distinguishable from other optical/diffractive features used in the process (Description of Related Arts, Pgph. 1-2). Without an alignment mark, there is always the risk that layers or other parts of a process are not deposited directly in line with each other. If this happens, the resultant part may feature defects as discussed above. Bae particularly discloses that alignment marks are “essentially required for overlap processes”.
Chul discloses an alignment mark S created in a photoresist (See Figs 14a and 14b) formed by applying photoresist 240 and then exposing and developing it (Second Embodiment, Pgph. 4) to increase arrangement efficiency. Without an alignment mark, there is always the risk that layers or other parts of a process are not deposited directly in line with each other. If this happens, the resultant part may feature defects such as unaligned layers, mis-matched exposure regions, and mis-matched etched areas, among others. With regards to Bae’s alignment marks, Bae teaches that the marks in question may be or contain a slope – Bae’s marks include “…a first mark formed on a Semiconductor layer; a Second mark formed adjacent to the first mark on the Semiconductor layer; and a concave part formed between the first mark and the Second mark by etching a partial portion of the Semiconductor layer…” (Abstract). The geometry of a mark may be tuned to a given application – most importantly, it should be distinguishable from other optical features on the part(s) of interest.
Thus, for the advantages of Bae and Chul discussed above, one of ordinary skill in this art before the filing of the instant application would have found it obvious to make alignment marks on the material layer of Evans to production efficiency. Applying the methods of Bae and Chul above to the method of Evans yields a step of depositing a photoresist material layer on the hard mask of Evans and a second area of the grating material, which will make the alignment marks of Bae and Chul on the grating material in photoresist material of Evans.  
None of the authors above teaches exposing the photoresist layer to a light beam of non-uniform intensity. This deficiency is remedied by Long.
Long teaches the use of a gray-tone photomask (Pg. 3. Pgph.4), the exposure of the photoresist through a gray-scale photomask with a light beam having a non-uniform intensity (Pg. 3. Pgph.4 / Fig 2), and the subsequent removal of the exposed portions of the gray-tone photoresist layer ((Pg. 3. Pgph.4 / Fig 3-4). Long particularly teaches the non-uniform intensity due to the inherent nature of gray-scale photomasks – any beam passing through them will necessarily have a variable intensity due to the variable transmissivity of the mask. Importantly, one can see from Figure 4 of Long that sloped shapes of photoresist can be left by their method.  These, flanking the area to be etched in Evans will provide alignment marks caused by diffracted light.  It is clear from Long that their gray tone photomask can be tuned such that light intensities that pass therethrough can be of any gradient or gradients. See figures 3 and 9 of Long in which intensity of regions of the grey-level mask are inverted. Therefore, flanking the regions to be etched in the method of Evans can designate alignment marks such as those in Bae or the sloped photoresist material in Long (see photoresist remaining in Figure 5 of Long) will predictably lead to differential light diffraction and thus the capacity to be used to align the target of etching, improving etching efficiency as taught by Bae and Chul. Said alignment marks will be made after development of the photoresist material as is standard practice in this art.  
The development step of claim 16 is carried out, leaving only regions of photoresist desired to serve as alignment marks, to ultimately generate the surface relief grating of Evans in the first material layer. These marks are the portions of the photoresist on the first material. The hard mask can be removed as stated by Evans and etching the area of grating material and the remaining photoresist can serve to provide additional desired shapes to both or to flatten the surface across, removing the alignment mark at the end of the etching process. It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Evans, Long, Chul and Bae – there is substantial motivation to keep portions of the resist behind post-development to designate areas such as the alignment mark taught by Bae. Such marks allow for the alignment of substrates with etch sources or photomasks, an important feature of any complex process that may otherwise suffer from misalignment and thus warped or mis-exposed/unevenly-etched parts. 
Even though the etching step removes the alignment marks (the remaining portions of the photoresist having a sloped geometry as disclosed by Long with teaching from Bae), their presence imparts an advantage to the final etching step as claimed – the use of the marks as taught by Long would allow for improved etching efficiency.
The combination of these elements would constitute a combination of known techniques (the disclosures of Evans and Long and the separation of an area from the rest of the etching processes described) with a predictable result, as it would be obvious to set aside a separate area for separate use (such as for an alignment mark proposed by Bae and Chul).

Regarding Claim 17, Evans, Long, Chul, and Bae disclose all of the claim limitations set forth above in claim 16. 
Long, Chul, and Bae do not teach a method wherein an etch rate of a photoresist material is between 0.5 and 5 times that of the underlying material layer. However, they do teach a photoresist layer and a grating material layer.
Evans teaches a system where the etch of a hardmask and a grating material layer to be etched underneath is variable – the systems taught have an etch selectivity (the ratio of an etch rate of one material versus the etch rate of another material) (Fig 5) ranging from 2 to 50. Additionally, it would have been obvious before the effective filing date of the claimed invention to combine the photoresists of Long and Bae with a systemic etch study like that taught by Evans. Such would be considered routine experimentation to optimize a result-effective variable (the optimal etch rate(s) or selectivity to achieve a desired final product).
 It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).   Thus, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by Evans by normal optimization procedures known in the art. 

Regarding claim 18, Bae teaches the use of an ultraviolet light beam in the exposure of photoresists as discussed above with regards to claim 16. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a UV light source as taught by Bae in conjunction with the disclosure from Long, Chul, and Evans – such would constitute a known product (a UV-containing light) being used for a known process (exposure of a photoresist to a light source) to obtain a predictable result (a resist that can be developed and further processed).

Regarding Claim 20, Evans, Bae, Chul, and Long disclose all of the claim limitations set forth above in claim 16. 
Evans does not disclose that the transmissivity of the grey-scale photomask is complementary to the uneven etch rate of the etching system, as Evans does not make use of photoresists or photomasks in its teaching. Long, however, does teach a transmissivity of a photomask that is complementary to the uneven etch rate of the etching system (Fig 3-5). Long teaches a photomask that is variable transmission (a gray-scale mask is by definition variable transmission) to directly control the morphology of the layer post-development and works with the uneven etch rate of the resist relative to the material underneath to direct the shape of the final product.
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the disclosure set Evans with the teachings of Long. Precise control over the structures generated by the exposure, development, and subsequent etching of the resist and the underlying material are desirable – the lack of control would hamper the use of the final products derived from the process. Using a photomask that is not complementary to the etch rates of the system would hamper the photoresist exposure and subsequent steps by leaving undesirable unexposed resist behind and causing issues with the following etching steps that would likely cause aberrations in the final product.  Furthermore, the uneven etch rate of Evans creates their slanted grating and so to create the alignment marks, the transmissivity profile of Long in the obvious method would need to be set to leave the marks while removing photoresist elsewhere, such as above the desired grating area. In this way, the transmissivity is complementary to the uneven etch rate which yields the slanted grating.

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 2020018985, filed 07/13/2018, see US 10795173 for citations), Bae et al. (US 2004/0261282, filed 12/24/2003, see US 6864590 for citations), Chul (KR2005/0067860 filed 12/29/2003),  Long (CA 02214927 published 04/30/1999), and a technical disclosure by MicroChemicals GmbH (“Basics of Microstructuring: Hardbake, Reflow, and DUV Hardening” Published Jun 17, 2017).
Regarding claims 14 and 19, Evans, Bae, Chul, and Long disclose all of the claim limitations set forth above in claim 10 and 16 respectively.
Evans, Long, Chul, and Bae do not disclose a step, after developing the photoresist material layer, generally curing or curing the photoresist material layer using light and heat. 
The technical document from MicroChemicals teaches the use of a post-development thermal curing step to make the resist structures more stable. Additionally, it teaches the use of UV light to harden the resist structures in a post-development cure. 
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the disclosure set by Evans, Bae, Chul, and Long with the curing methods taught by MicroChemicals, as a post-development cure is a well-known method to strengthen the resist structures in order to ensure they retain their shape. Thus, the prior art recognized the advantage of adding this step. Furthermore, curing is a well-known feature in many polymer applications as a post-processing step, as it allows the “finishing” of any unresolved chemistries (crosslinking or photodegradation, for example) and the removal of volatiles that may be left over from processing (solvents, degradation products) that may swell or impart weaknesses to parts as discussed by Abliz, (Abliz D, Duan Y, Steuernagel L, Xie L, Li D, Ziegmann G. Curing Methods for Advanced Polymer Composites - A Review. Polymers and Polymer Composites.) which mentions some of the deleterious effects that a lack of post-processing cures can have should there be residual materials. Such post-cures are common, for example, in 3-D Printing: commercially available thermal curing ovens and UV-light cure chambers are available to purchase to refine parts from both fused-layer deposition or photopolymerization-based 3D printers from retailers like AnyCubic and Despatch.
Thus, the alignment mark made above can be strengthened via addition of the curing step here and so for this advantage, it is obvious to add said step to the method supra. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 2020018985, filed 07/13/2018, see US 10795173 for citations), Bae et al. (US 2004/0261282, filed 12/24/2003, see US 6864590 for citations), Chul (KR2005/0067860 filed 12/29/2003), Long (CA 02214927 published 04/30/1999), Buzzi et al (2009 Plasma Sources Sci. Technol. 18 025009 (2009)) and Mohanty et al. (US 10049892 filed 05/03/2016).
Regarding Claim 15, Evans, Bae, Chul, and Long disclose all of the claim limitations set forth above in claim 10. See above, all discussions of claim 10 in Evans, Bae, Chul, and Long being incorporated here.
Evans, Bae, Chul, and Long do not disclose the etching of the gray-tone photoresist layer and overcoat layer using at least one of: an oxygen source including O2, N2O, CO2, or CO; 5a nitrogen source including N2, N2O, or NH3; or 6ions with an energy between 100 and 500 eV.
	Buzzi teaches the use of ions having an energy between 100 and 500 eV in etching a photoresist (Introduction, Paragraph 5, lines 8-13), and Mohanty teaches an oxygen source and nitrogen source (Claim 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use either the nitrogen or oxygen gas sources, or the ions, taught by Buzzi and Mohanty in combination with the systems taught by Evans, Bae, Chul, and Long. These types of etchants are well-known in the field, and their inclusion in a method requiring the use of etchants would constitute the use of a known product(s) as part of a known process to yield a predictable result (an etched product). Unless there was a known reason not to, attempting their use implies that they are thought to be able to etch the described systems.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW PRESTON TRAYWICK whose telephone number is (571)272-2982. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Leong can be reached on (571)270-1292. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.P.T./Examiner, Art Unit 4162                                                                                                                                                                                                        
/Michael Allen/Primary Examiner, Art Unit 1642